Case 5:19-cr-00501-EJD Document 1 Filed 10/03/19 Page 1 of 7

UNITED STATES DISTRICT COURT

&
NORTHERN DISTRICT OF CALIFORNIA {L, & Dd

 

UCT py
SAN JOSE DIVISION Noggtenstieg,  UlY
THE UNITED STATES OF AMERICA "nD En
VS Oh,

ROBERT LEONARD TRUHITTE and
KAREN ELIZABETH LAUBENTHAL

 

INDICHAENTS 00501 EJD

COUNT ONE: 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B) — Conspiracy to Possess with
_ ; AL TEy

Intent to Distribute Methamphetamine Sy \/ Fe g

COUNT TWO: 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii) — Possession with Intent to
Distribute Methamphetamine

COUNT THREE: 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Possession with Intent to
Distribute Methamphetamine; Aiding and Abetting

A true bill.

Foreperson

Filed in open court this 3 day of ©C&e— _ A.D. 201.7

Bail. $

ee

United States Magistrate Judge

N> B67 arrey~ bor art> Lr beth Ackye tr

=

 
10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
oF

Case 5:19-cr-00501-EJD Document 1 Filed 10/03/19 Page 2 of 7

DAVID L. ANDERSON (CABN 149604)
United States Attorney

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.

ROBERT LEONARD TRUHITTE, and
KAREN ELIZABETH LAUBENTHAL,

Defendants.

CRLQ 00501 Ey

mee ee ee ee ee ee ee ee

 

 

 

VIOLATIONS: S\

iy
21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(B) —
Conspiracy to Possess with Intent to Distribute
Methamphetamine;

21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii) —
Possession with Intent to Distribute
Methamphetamine;

21 U.S.C. §§ 841(a)(1) and (b)(1)(C) — Possession
with Intent to Distribute Methamphetamine;
21 U.S.C. § 853 — Criminal Forfeiture Allegation

INDICTMENT

The Grand Jury charges:

COUNT ONE: (21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B) — Conspiracy to Possess with Intent to
Distribute Methamphetamine)

Beginning on or about July 10, 2019, and continuing to on or about July 16, 2019, in the

Northern District of California, the defendants,

ROBERT LEONARD TRUHITTE, and
KAREN ELIZABETH LAUBENTHAL,

and others known and unknown to the Grand Jury, did knowingly and intentionally conspire to possess

INDICTMENT

a

ae

s
al

 
oO S&S NTN DH DH FF WY WHO —

we po LY PO NO NK NY KR RO ee
oOo nN DH UH BR WH NYO KH CO Oo CO HS DH TH FP WH YH KS OC

 

 

Case 5:19-cr-00501-EJD Document 1 Filed 10/03/19 Page 3 of 7

with intent to distribute 50 grams and more of a mixture and substance containing a detectible amount of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance, in
violation of Title 21, United States Code, Sections 846, 841(a)(1), and (b)(1)(B)(viii).
COUNT TWO: (21 U.S.C. § 841(a)(1) and (b)(1)(B)(vili) — Possession with Intent to Distribute
Methamphetamine)
On or about July 16, 2019, in the Northern District of California, the defendants,

ROBERT LEONARD TRUHITTE, and

KAREN ELIZABETH LAUBENTHAL,
did knowingly and intentionally possess with intent to distribute 50 grams and more of a mixture and
substance containing a detectible amount of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B)(viii).

COUNT THREE: (21 U.S.C. § 841(a)(1) and (b)(1)(C) — Possession with Intent to Distribute

Methamphetamine; Aiding and Abetting)
On or about July 10, 2019, in the Northern District of California, the defendants,

ROBERT LEONARD TRUHITTE, and
KAREN ELIZABETH LAUBENTHAL,

did knowingly and intentionally possess with intent to distribute methamphetamine, its salts, isomers,
and salts of its isomers, a Schedule II controlled substance, and aided and abetted the same, in violation
of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title 18 United States Code
Section 2.
FORFEITURE ALLEGATION: (21 U.S.C. § 853(a))

The allegations contained above are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853(a).

Upon conviction of any of the offenses alleged in Counts One through Three above, the
defendants,

ROBERT LEONARD TRUHITTE, and
KAREN ELIZABETH LAUBENTHAL,

INDICTMENT 2

 
oO SS NN DB TH SF WY NH Fe

bo bo i] No ho bo ho to bho —_ — —_ — — — — — — —
oe ~~] aN w - ta NR © ‘oO oO ~ ON in a a No — So

 

 

Case 5:19-cr-00501-EJD Document 1 Filed 10/03/19 Page 4 of 7

shall forfeit to the United States all right, title, and interest in any property constituting and derived from
any proceeds the defendant obtained, directly or indirectly, as a result of such violations, and any
property used, or intended to be used, in any manner or part, to commit or to facilitate the commission of
such violations, including but not limited to the following:
a. An SCCY CPX-2 pistol with Serial Number 370058 seized on July 16, 2019 from |
TRUHITTE’s hotel room in Santa Cruz, California.
b. A magazine and ammunition for the SCCY CPX-2 pistol, seized on July 16, 2019
from TRUHITTE’s hotel room in Santa Cruz, California.
C, $14,145 in cash seized on July 16, 2019 from TRUHITTE’s hotel room in Santa
Cruz, California; and
d. a forfeiture money judgment equal to the total gross proceeds obtained by the
defendant as a result of the offenses.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p).
All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal
Procedure 32.2.
Hil
Mt
if
Ht
Mf

INDICTMENT 3

 
i)

la

oO

ao SN HO MN

 

 

Case 5:19-cr-00501-EJD Document1 Filed 10/03/19 Page 5 of 7

DATED:

79-91

DAVID L. ANDERSON
United States Attorney

iz Aer

 

 

 

MARISSA HARRIS
JIMMY DOAN
Assistant United States Attorneys

INDICTMENT

FOREPERSON

 
Case 5:19-cr-00501-EJD Document1 Filed 10/03/19 Page 6 of 7

»

* AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] compeLaint [1 INFORMATION INDICTMENT
[_] SUPERSEDING

 

———_— OFFENSE CHARGED

[_] Petty
[| Minor

Oo Misde-
meanor

Felony

Count One: 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B) -
Conspiracy to Possess with Intent to Distribute
Methamphetamine; Count Two: 21 U.S.C. § 841(a)(1) and (b)
(1)(B) (viii) - Possession with Intent to Distribute
Methamphetamine; Count Three: 21 U.S.C. § 841(a)(1) and
(b)(1)(C) - Possession with Intent to Distribute
Methamphetamine: Aidina and Abettina

PENALTY:
see attached sheet C

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 

DEFENDANT - U.S

b Robert Leonard Truhitte & Karen Elizabeth Laubenthal

1900501 Eup

 

 

 

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

Christopher Jones, Santa Cruz Sheriff's Office

= person is awaiting trial in another Federal or State Court,
give name of court

 

O this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

L which were dismissed on motion SHOW

Be DOCKET NO
[| U.S. ATTORNEY CJ DEFENSE \

this prosecution relates to a
[| pending case involving this same

defendant MAGISTRATE

CASE NO
prior proceedings or appearance(s)

before U.S. Magistrate regarding this

defendant were recorded under —_______

 

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) AUSA Marissa Harris

 

 

 

PROCESS:
[ ]SUMMONS [| NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

DEFENDANT =——_¢a4 24

IS NOTIN CUSTODY we WBS
Has not been arrested, pending outcome this proceeding.
NO If not detained give date any prior
summons was served on above charges >

2) [_] Is a Fugitive

3) [[] Is on Bail or Release from FY

IS IN CUSTODY OCT 03 cuyy

. Us ty
4) [|] On this charge NP,
Vy al

5) On another conviction

6) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

Has detainer _] Yes sive date
been filed? Cl No

filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount: None

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
ae

Case 5:19-cr-00501-EJD Document 1 Filed 10/03/19 Page 7 of 7

UNITED STATES V. TRUHITTE, ET AL.
PENALTIES

Count One: 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B) (viii) (Conspiracy to
Possess with Intent to Distribute Methamphetamine)

Minimum Prison Term: 5 years

Maximum Prison: 40 years

Maximum Fine: $5,000,000

Minimum Supervised Release: 4 years
Forfeiture

Potential Deportation

Mandatory and discretionary denial of benefits
Special assessment fee: $100

Count Two: 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) (viii) (Possession with
Intent to Distribute Methamphetamine)

Minimum Prison Term: 5 years
Maximum Prison: 40 years |
Maximum Fine: $5,000,000

Minimum Supervised Release: 4 years

Forfeiture

Potential Deportation

Mandatory and discretionary denial of benefits

Special assessment fee: $100

Count Three: 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) (Possession with Intent
to Distribute Methamphetamine)

 

Maximum Prison: 20 years

Maximum Fine: $1,000,000

Minimum Supervised Release: 3 years
Forfeiture

Potential Deportation

Mandatory and discretionary denial of benefits
Special assessment fee: $100
